924 S.W.2d 156 (1996)
MONTFORT, INC., and Rodney Eugene Elliott, Petitioners,
v.
Dee Anna CARDENAS, Respondent.
No. 95-0254.
Supreme Court of Texas.
July 8, 1996.
Douglas R. Sanders, San Antonio, for Petitioners.
John A. Mead, Robert McMurtry Hicks, San Antonio, for Respondent.

OPINION
PER CURIAM.
Dee Ann Cardenas was a passenger in a car driven by Richard Harris when the car collided with a tractor-trailer driven by Roney Elliott. Cardenas and Harris sued Elliott and his employer, Montfort, Incorporated, for injuries they sustained in the collision. Plaintiffs, both represented by attorney James Champion, demanded a jury trial and paid the requisite fee. Montfort also demanded a jury trial. Three weeks before the case was specially set for jury trial, Cardenas dismissed Champion as her attorney. Eight days later Champion formally withdrew from representing Cardenas, but he continued to represent Harris. When the case was called to trial, Cardenas appeared pro se, stated that she had been trying to obtain legal counsel without success, and asked for a continuance of the trial. The trial court denied Cardenas' oral motion and proceeded to trial without a jury, the other parties' having waived a jury. Cardenas did not object to trial before the bench. The court rendered judgment for Harris for $2,127.30 plus prejudgment interest, but denied Cardenas any recovery. Cardenas appealed, represented by Champion.
Cardenas argued that the trial court erred in denying her a jury trial, denying her motion for continuance, and excluding evidence of her damages. The court of appeals considered only the first issue, held by a divided vote that Cardenas did not waive trial by jury, and therefore reversed and remanded the case for a new trial. 894 S.W.2d 406. Montfort and Elliott petitioned for writ of error.
We find no error in the judgment of the court of appeals. However, we neither approve nor disapprove its opinion. The petition for writ of error is denied.